Title: From George Washington to Brigadier General Samuel Holden Parsons, 7 May 1777
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir.
Morris Town May 7th 1777.

I have been favoured with your Letter of the 2nd Instt and am happy to hear, the order for drafting of men, is likely to be attended with so much success.
The loss of the Stores at Danbury, is to be regreted, but I cannot consider it, in the important light you seem to do. Those at Derby are to be removed, by a Resolve of Congress, and I hope, the work is begun ’ere now, having wrote Generals McDougall and Clintons pressingly upon the Subject. Such as are at New Haven and other places contiguous to the Sound, should be removed, as expeditiously as possible, to some interior part of the Country, where they will not be liable to be destroyed on any sudden debarkation of the Enemy. It would give me pleasure, if the situation of our Army, would justify the leaving Strong Guards of Continental Troops at every place subject to the landing of the Enemy; but as it will not, it imports us highly, to collect a respectable force at such posts and passes, as are most important and material for us to secure, and which, from their consequence, in all probability, are and will be objects of the Enemy’s attention. I must therefore request, that you will continue to forward on, all the hale and effective Troops to Peeks Kill without loss of time; Such, as are invalids or too

weak to proceed yet, from Inoculation or other causes, might remain till they recover more strength, at the places where the Stores shall be removed to; they will serve as a Guard, and will aid in repelling any incursion the Enemy may attempt to make for their destruction; However, I am inclined to believe, they will pursue such measures with a great degree of caution. For tho’ they effected their design against the Stores at Danbury, yet it was with considerable loss, and they are convinced, whenever they make an impression, the Country will recur to Arms.
Respecting the sentence against Thompson, I wrote you fully, and the matter is with you. The Letter was certainly opened as you supposed, because the superscription on the cover you sent, is not the writing of any of my Family, and Mr Tilghman wrote the original. I am Dear Sir, Your most Obedt Servt

G. Washington

